Citation Nr: 9914943	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953 and January 1955 to February 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran filed a claim for compensation benefits for PTSD 
on May 8, 1995.  This claim was granted upon rating decision 
in March 1996.  A 10 percent rating was assigned, effective 
from the date that the claim was filed.  The veteran 
expressed disagreement with this determination, and upon 
rating determination in June 1996, the RO granted an 
increased evaluation of 30 percent and again assigned the May 
8, 1995, effective date.  The veteran continued his appeal, 
and upon rating decision in October 1996, the rating was 
increased to 50 percent, again effective from the date of the 
claim.  This rating was confirmed in January 1999.  Since the 
veteran continues to disagree with the current rating 
assigned, the claim for a rating above 50 percent for PTSD 
remains at issue on appeal.  Ab v. Brown, 6 Vet. App. 35 
(1993) ( a claim remains in controversy where less than the 
maximum available benefits is awarded).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id., 12 Vet. App. at 
126.  On the other hand, where entitlement to compensation 
has already been established, the appellant's disagreement 
with an assigned rating is a new claim for increased based on 
facts different from a prior final claim.  Suttman v. Brown, 
5 Vet. App. 127, 136 (1993).  In this case, rather than 
provide a "staged rating" for discrete intervals during the 
period under appellate review, the RO elected to make the 
highest rating awarded retroactive to the earliest effective 
date assignable.  It is evident that the rating action by the 
RO contemplated all the relevant evidence or record.  
Accordingly, although the RO characterized this issue as an 
"increased rating," the substantive adjudicative 
considerations set forth in Fenderson, supra, were satisfied 
by the RO's adjudicative process and the Board does not find 
that the claimant will be prejudiced by appellate review on 
the current record.  


FINDINGS OF FACT

1.  The veteran was born in October 1929 and has been 
diagnosed with PTSD.  As manifestations of his PTSD, the 
appellant is restless, mildly depressed, and experiences 
nightmares associated with his wartime experiences.  

2.  The evidence of record reflects that the veteran has not 
worked since the early 1980s.  In February 1996, he reported 
that he was formerly employed in the old fields for 14 years, 
but became unable to work due to physical problems as well as 
a nervous condition.  

3.  During the interval since the original grant of service 
connection and the original award of compensation benefits, 
effective May 8, 1995, the manifestations of PTSD did not 
produce more than considerable social and industrial 
impairment at any time.  

4.  The manifestations of PTSD did not produce a level of 
social or industrial impairment as of or since November 7, 
1996, marked by more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks) although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. § 4.130, 
DC 9411 (effective November 7, 1996) and § 3.321 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records reflect that the veteran was awarded the 
Purple Heart Medal for injuries sustained in combat.  Upon VA 
examination in February 1996, the veteran reported that he 
had not worked since 1981 due to physical disabilities as 
well as a nervous condition.  His work history included 14 
years in the oil fields.  He related the circumstances 
surrounding the deaths of friends and acquaintances in 
combat.  He continued to have battle dreams and slept poorly.  
He had five children and nine grandchildren.  He was 
divorced.  He was an officer in the local Veterans of Foreign 
Wars (VFW) post and sometimes attended church.  He socialized 
with his brother or a few other friends and enjoyed playing 
dominoes with them.  

Upon physical examination, the appellant was noted to be 
alert and cooperative.  He responded in a somewhat stiff but 
basically appropriate manner.  He answered questions 
relatively and organized and expressed his thoughts well.  He 
was oriented times three.  His memory for recent and remote 
events appeared intact.  His thought content revealed anxiety 
free floating and to some extent fixed in physical problems.  
He showed increased irritability with a low tolerance for 
stress and was often withdrawn and isolated by himself.  He 
did continue, however, to have a limited social outlet with 
his family and friends.  He experienced intrusive thoughts 
regarding his experiences and had some survival guilt.  He 
was depressed at times and admitted to suicidal thoughts but 
denied crying.  He was sensitive to reminders and avoided 
such when possible.  The examiner's opinion was that the 
overall picture was suggestive of relatively mild chronic 
PTSD.  Moderate social incapacity and moderate to marked 
incapacity for employment were noted.  

In a March 1996, rating decision, service connection for PTSD 
was granted, and a 10 percent evaluation was assigned, 
effective from May 8, 1995, the date the claim was filed.  

Upon private psychiatric examination in May 1996 conducted by 
M. Brophy, M.D., the veteran reported daily nightmares 
associated with his combat experiences in Korea.  He had 
decreased interest in most activities and a marked loss of 
interest.  He felt distant and cut off from others.  He said 
that he felt numb most of the time.  He was irritable and 
often felt physically aggressive.  His concentration was 
good.  He experienced startle reactions.  Mental status 
examination revealed a cooperative but irritable man.  He 
exhibited some emotional numbness.  His speech process was 
normal.  There were no delusions or hallucination exhibited.  
There was no suggestion of cognitive deficit.  The 
psychiatric diagnoses were PTSD and major depression.  A 
score of 45 on the Global Assessment of Functioning (GAF) 
scale was recorded.  

Upon rating determination in June 1996, the RO determined 
that an increased evaluation of 30 percent rating was 
warranted for PTSD, effective from the date the claim was 
filed in May 1995.  

In a June 1996 statement, Dr. Brophy reiterated that the 
veteran's GAF score was 45 adding that the appellant seemed 
to have a considerable problem in affect and/or relationships 
and would probably be unemployable from a social and 
industrial capacity standpoint.  

At an October 1996 personal hearing, the veteran testified 
that he lived alone by choice and did not "appreciate 
anybody."  On a routine day, he did nothing.  He really had 
no friends although he did occasionally go to church.  He 
kept the books for the local VFW.  Hearing [Hrg.] Transcript 
[Tr.] at 2.  He had not worked since 1984 when he worked a 
drilling rig.  He recalled having problems getting along with 
his supervisors and said that he had problems with his 
temper.  He saw his brother approximately twice per month.  
Tr. at 3.  He left his job on the drilling rig because the 
oil field shut down.  Since that time, he had attempted to 
obtain employment on many occasions.  He said that his PTSD 
made him irritable and that he was unable to get along with 
others.  Tr. at 4.  When asked what single problem that his 
PTSD gave him the most problem, the veteran responded that it 
was the way the government had treated the veterans of the 
Korean war.  Tr. at 6.  

At the personal hearing, the veteran submitted two statements 
from prospective employers, in which it was noted that they 
were unable to hire the veteran due to his physical and 
mental disabilities.  

Upon rating decision in October 1996, the 30 percent rating 
for PTSD was increased to 50 percent, effective from the date 
the claim was filed.  

Upon VA psychiatric examination in February 1998, it was 
noted that the veteran suffered from emphysema, insulin 
dependent diabetes, degenerative disc disease, and chronic 
urinary conditions.  The veteran related that he retired in 
1980 from working in the oil fields as he needed to take care 
of his elderly father.  The veteran related that he was 
restless and a little depressed.  He continued to be seen for 
PTSD at the rate of about once per month.  He sometimes had 
nightmares.  He played dominoes with friends about twice per 
week and watched television.  Following his examination, it 
was the examiner's opinion that the veteran exhibited no more 
than mild residuals of PTSD.  

Upon VA general medical examination in February 1998, it was 
noted that the evaluation was unremarkable for a man of the 
appellant's age, except for his marked obesity.  Final 
diagnoses included non-insulin dependent diabetes mellitus, 
minimal and asymptomatic scars of the lower legs from 
inservice shrapnel wounds with no limitation of function of 
the legs.  

The RO, in January 1999, confirmed the 50 percent evaluation 
considering both the old and amended psychiatric ratings.  

The Board notes that the claims file includes private and VA 
records dated from 1988 through 1998 which reflect that the 
veteran's physical problems have included include diabetes 
mellitus, obesity, recurrent urinary tract infections, 
emphysema, and gastrointestinal problems.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 32 (4th ed.), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 50, 70 and 
100 percent ratings for psychoneurotic disorders were as 
follows:

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 50, 70 and 100 
percent ratings:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas, supra, provides that 
where rating criteria change during the pendency of an 
appeal, the claimant is entitled to be considered under both, 
"unless Congress provided otherwise or permitted the 
Secretary of Veteran Affairs . . .  to do otherwise and the 
Secretary did so."  Karnas, 1 Vet. App. at 313.  Under the 
governing law: 

Subject to the provisions of section 5101 of 
this title, where compensation, dependency or 
indemnity compensation, or pension, is 
awarded or increased pursuant to any Act or 
administrative issue, the effective date of 
such award or increase shall be fixed in 
accordance with facts found, but shall not be 
earlier than the effective date of the Act or 
administrative issue.  In no event shall such 
award or increase be retroactive for more 
than one year from the date of application 
therefor or the date of the administrative 
determination of entitlement, whichever is 
later.    
. .
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:


	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Although this is an original claim for compensation benefits 
not a claim for increase as apparently was the circumstance 
in Rhodan, the Board can not discern a basis to find that the 
effective date considerations set out in Rhodan would not be 
applicable in the context of an original claim for benefits.  
Accordingly, the claimant as a matter of law can not receive 
a rating on the basis of the revised criteria prior to 
November 7, 1996, on the facts of this case.

Analysis

The Board finds that the fundamental fact of this case is 
that neither application of the "old" (pre-November 7, 
1996) criteria or the "new" (November 7, 1996) criteria for 
rating the veteran's service-connected PTSD would support a 
finding of functional impairment warranting a rating in 
excess of the currently assigned 50 percent rating, at any 
time since the claim for service connection for this disorder 
was initially filed on May 9, 1995.  Thus, the Board finds 
that any deviation between the handling of this claim by the 
RO and the determination in Fenderson, supra., is harmless as 
the application of this recent Court decision could not 
result in the grant of a benefit.  On the other hand, the 
Board perceives a definite risk to the appellant that a 
readjudication in light of Fenderson could well result in a 
determination that would be adverse to the claimant.  

The record demonstrates overwhelmingly that the claimant has 
disabling nonservice-connected physical problems that have 
existed at least since the 1980s.  Indeed, no diagnosis of 
PTSD is of record prior to VA psychiatric examination in 
February 1996.  The February 1996 evaluation, as well as a 
private report from May 1996 and VA report in February 1998, 
provide the first detailed explanation of the symptoms 
reported by the appellant and observed by the examiner.  As 
noted above, the February 1996 examiner found the veteran's 
PTSD to be mild to moderate.  The private examiner in May 
1996 assigned a GAF score of 45, which under DSM III-R or the 
Revised DSM IV is consistent with "serious" symptoms or 
moderate difficulty in social and occupational functioning.   
The February 1998 examiner again characterized the PTSD as 
mild.  

The Board must point out, however, that the private 
examiner's diagnoses in May 1996 were PTSD and major 
depression.  Service connection is not in effect for major 
depression, nor did the private physician provide a medical 
opinion that major depression is related to service or 
service connected disability.  Accordingly, on this record 
the GAF score provided by the private examiner can not be 
viewed as reflective of the disability solely due to service 
connected disability.   On the other hand, the record 
demonstrates that the VA examinations that did provide direct 
evidence on severity of the service connected PTSD described 
it as mild or moderate.

The above mentioned evaluation reports do not suggest that 
the veteran service connected condition changed significantly 
for the worse between the time that was diagnosed in 1996 and 
the recent examination in 1998.  The symptoms reported since 
PTSD was diagnosed have essentially stayed the same.  His 
social life, while limited, is somewhat active and includes 
interaction with others, and involvement with activities to 
include the local VFW.  

The evidence reflects that the appellant is somewhat restless 
and depressed and exhibits some irritability and anger.  
Additionally, he exhibits significant emotional detachment 
and estrangement.  These symptoms were noted as mild or 
moderate in February 1996 and again in February 1998.  He 
does report continued nightmares and sleep disturbance 
associated with combat, but the record is devoid of any 
delusions, hallucinations, or thoughts of suicide.  

The evidence summarized above does not demonstrate that the 
appellant's PTSD warrants a rating greater than 50 percent 
under the old mental disorders criteria.  He does not have 
severe or total impairment in his ability to establish and 
maintain effective or favorable relationships with people.  
In fact, the appellant has friends who he enjoys playing 
dominoes on an average of twice per week and sometimes visits 
with his brother.  

His reliability, flexibility, and efficiency levels due to 
PTSD symptoms are not so reduced as to severely or to totally 
impair his job performance.  An overview of the documents of 
record demonstrates that his employment ended in the early 
1980s due to reasons other than his psychiatric disorder.  

The Board notes that the appellant is not isolated in the 
community.  Again, he apparently participates in some 
activities outside of the hope at the local VFW post and on 
occasion with his friends, his brother, and at his church.  
Although there is indication of emotional detachment and some 
degree of estrangement from others, he apparently gets along 
with others enough to interact on social occasions at church 
and at club meetings.  He is not demonstrably unable to 
maintain or retain employment based on PTSD symptoms alone.  

The record fails to support a rating of greater than 50 
percent under the new rating system for mental disorders.  
While the appellant does show some emotional detachment and 
some problems with irritability and anger, at no time in the 
clinical records does he exhibit panic attacks, difficulty in 
understanding commands, impairment of memory, or forgetting 
to complete tasks, significant difficulty in maintaining 
effective work and social relationships.  Additionally, it 
does not appear that the veteran is subject to episodes of 
unprovoked violence, or that he neglects personal appearance 
or hygiene.  Nor is there evidence that he exhibits symptoms 
such as gross impairment in thought processes or 
communication; delusions, hallucinations, or thoughts of 
suicide; grossly inappropriate behavior; persistent danger of 
hurting himself or others, intermittent inability to perform 
activities of daily living; disorientation to time or place, 
or memory loss for names of relatives or his own name.  

Thus, it is the Board's conclusion that the manifestations of 
the service-connected PTSD clearly do not warrant a rating in 
excess of that currently assigned.  In this context, the 
Board must point out that the issue on appeal is entitlement 
to a higher rating, not the correctness of the current rating 
and particularly not the correctness of the RO's 
determination to avoid a "staged rating" and make the award 
of the 50 percent evaluation effective from the date of the 
claim.  The evidence in this case is not so evenly balanced 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  Additionally, the 
Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

